Exhibit 10.3
UTi WORLDWIDE INC.
AMENDED AND RESTATED
2004 LONG-TERM INCENTIVE PLAN
1. Establishment, Purpose, and Types of Awards
     UTi Worldwide Inc. (the “Company”) amends and restates this UTi Worldwide
Inc. 2004 Long-Term Incentive Plan (the “Plan”), effective December 8, 2007, for
the purpose of attracting, retaining and motivating select employees, officers,
directors, advisors, and consultants for the Company and its Affiliates and to
provide incentives and awards for superior performance. Notwithstanding the
foregoing, the amendments contained in this amendment and restatement that
reflect the requirements of Section 409A of the Internal Revenue Code of 1986,
as amended, are effective January 1, 2008.
     The Plan permits the granting of the following types of awards (“Awards”),
according to the Sections of the Plan listed here:
     Section 6      Options
     Section 7      Share Appreciation Rights
     Section 8      Restricted Shares and Restricted Share Units
     Section 9      Deferred Share Units
     Section 10     Performance Awards
     The Plan is not intended to affect any stock options, equity-based
compensation, or other benefits that the Company or its Affiliates may have
provided, or may separately provide in the future.
2. Defined Terms
     Terms in the Plan that begin with an initial capital letter have the
defined meaning set forth in Appendix A, unless defined elsewhere in this Plan
or the context of their use clearly indicates a different meaning.
3. Shares Subject to the Plan
     Subject to the provisions of Section 13 of the Plan, the maximum number of
Shares that the Company may issue pursuant to Awards is 6,000,000.1 These Shares
may be authorized but unissued Shares, or Shares that the Company has reacquired
or otherwise holds in treasury.
     Shares that are subject to an Award that for any reason expires, is
forfeited, is cancelled, or becomes unexercisable, and Shares that are for any
other reason not paid or delivered under the Plan
 

1   On March 7, 2006, the Company’s Board of Directors approved a 3-for-1
division of the Company’s ordinary shares of no par value (the “Stock Split”).
In connection with the Stock Split and pursuant to Section 13 of the Plan, the
number of ordinary shares authorized for issuance under the Plan was adjusted
from 2,000,000 ordinary shares to 6,000,000 ordinary shares effective on
March 27, 2006.

 



--------------------------------------------------------------------------------



 



shall again, except to the extent prohibited by Applicable Law, be available for
subsequent Awards under the Plan. In addition, the Committee may make future
Awards with respect to Shares that the Company retains from otherwise delivering
pursuant to an Award either (i) as payment of the exercise price of an Award, or
(ii) in order to satisfy the withholding or employment taxes due upon the grant,
exercise, vesting, or distribution of an Award. Notwithstanding the foregoing,
subject to adjustments pursuant to Section 13 below and to the extent required
under applicable tax laws, the number of Shares that are available for ISO
Awards shall equal the number of Shares designated in the preceding paragraph
reduced by the number of Shares issued pursuant to Awards; provided that any
Shares that are either purchased under the Plan and forfeited back to the Plan
or surrendered in payment of the exercise price for an Award or in order to
satisfy the withholding or employment taxes due upon the grant, exercise,
vesting, or distribution of an Award shall be available for issuance pursuant to
ISO Awards.
4. Administration
     (a) General. The Committee shall administer the Plan in accordance with its
terms, provided that the Board may act in lieu of the Committee on any matter.
The Committee shall hold meetings at such times and places as it may determine
and make such rules and regulations for the conduct of its business as it deems
advisable. In the absence of a duly appointed Committee or if the Board
otherwise chooses to act in lieu of the Committee, the Board shall function as
the Committee for all purposes of the Plan.
     (b) Committee Composition. The Board shall appoint the members of the
Committee. If and to the extent permitted by Applicable Law, the Committee may
authorize one or more managing directors or officers to make Awards to
individuals who are not Reporting Persons. The Board may at any time appoint
additional members to the Committee, remove and replace members of the Committee
with or without Cause, and fill vacancies on the Committee however caused.
     (c) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:
     (i) to determine Eligible Persons to whom Awards shall be granted from time
to time and the number of Shares, units, or SARs to be covered by each Award;
     (ii) to determine, from time to time, the Fair Market Value of Shares;
     (iii) to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;
     (iv) to approve the forms of Award Agreements and all other documents,
notices and certificates in connection therewith which need not be identical
either as to type of Award or among Participants;
     (v) to construe and interpret the terms of the Plan and any Award
Agreement, to determine the meaning of their terms, and to prescribe, amend, and
rescind rules and procedures relating to the Plan and its administration; and

-2-



--------------------------------------------------------------------------------



 



     (vi) in order to fulfill the purposes of the Plan and without amending the
Plan, modify, cancel, or waive the Company’s rights with respect to any Awards,
to adjust or to modify Award Agreements for changes in Applicable Law, and to
recognize differences in foreign law, tax policies, or customs; and
     (vii) to make all other interpretations and to take all other actions that
the Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.
     Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are managing
directors, officers, or Employees of the Company or its Affiliates.
     (d) Deference to Committee Determinations. The Committee shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate in its sole discretion, and to
make any findings of fact needed in the administration of the Plan or Award
Agreements. The Committee’s prior exercise of its discretionary authority shall
not obligate it to exercise its authority in a like fashion thereafter. The
Committee’s interpretation and construction of any provision of the Plan, or of
any Award or Award Agreement, shall be final, binding, and conclusive. The
validity of any such interpretation, construction, decision or finding of fact
shall not be given de novo review if challenged in court, by arbitration, or in
any other forum, and shall be upheld unless clearly arbitrary or capricious.
     (e) No Liability; Indemnification. Neither the Board nor any Committee
member, nor any Person acting at the direction of the Board or the Committee,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith with respect to the Plan, any Award or any
Award Agreement. The Company and its Affiliates shall pay or reimburse any
member of the Committee, as well as any Director, Employee, or Consultant who
takes action in connection with the Plan, for all expenses incurred with respect
to the Plan, and to the full extent allowable under Applicable Law shall
indemnify each and every one of them for any claims, liabilities, and costs
(including reasonable attorney’s fees) arising out of their good faith
performance of duties under the Plan. The Company and its Affiliates may obtain
liability insurance for this purpose.
5. Eligibility
     (a) General Rule. The Committee may grant ISOs only to Employees (including
officers who are Employees), and may grant all other Awards to any Eligible
Person. A Participant who has been granted an Award may be granted an additional
Award or Awards if the Committee shall so determine, if such person is otherwise
an Eligible Person and if otherwise in accordance with the terms of the Plan.
     (b) Grant of Awards. Subject to the express provisions of the Plan, the
Committee shall determine from the class of Eligible Persons those individuals
to whom Awards under the Plan may be granted, the number of Shares subject to
each Award, the price (if any) to be paid for the Shares or the Award and, in
the case of Performance Awards, in addition to the matters addressed in
Section 10 below, the specific objectives, goals and performance criteria that
further define the Performance Award. Each Award shall be evidenced by an Award
Agreement signed by the

-3-



--------------------------------------------------------------------------------



 



Company and, if required by the Committee, by the Participant. The Award
Agreement shall set forth the material terms and conditions of the Award
established by the Committee.
     (c) Limits on Individual Awards. At no time may the number of Shares
subject to all Awards granted to any one Participant under the Plan exceed
1,500,000,2 subject to adjustment by the Committee pursuant to Section 13 below.
     (d) Replacement Awards. The Committee may, in its sole discretion and upon
such terms as it deems appropriate, require as a condition of the grant of an
Award to a Participant that the Participant surrender for cancellation some or
all of the Awards that have previously been granted to the Participant under
this Plan or otherwise. An Award that is conditioned upon such surrender may or
may not be the same type of Award, may cover the same (or a lesser or greater)
number of Shares as such surrendered Award, may have other terms that are
determined without regard to the terms or conditions of such surrendered Award,
and may contain any other terms that the Committee deems appropriate. In the
case of Options, these other terms may involve an Exercise Price that is lower
(or higher) than the Exercise Price of the surrendered Option.
6. Option Awards
     (a) Types; Documentation. The Committee may in its discretion grant ISOs to
any Employee and Non-ISOs to any Eligible Person, and shall evidence such grant
in an Award Agreement that is delivered to the Participant. Each Option shall be
designated in the Award Agreement as an ISO or a Non-ISO, and the same Award
Agreement may grant both types of Options. At the sole discretion of the
Committee, any Option may be exercisable, in whole or in part, immediately upon
the grant thereof, or only after the occurrence of a specified event, or only in
installments, which installments may vary. Options granted under the Plan may
contain such terms and provisions not inconsistent with the Plan that the
Committee shall deem advisable in its sole and absolute discretion.
     (b) ISO $100,000 Limitation. To the extent that the aggregate Fair Market
Value of Shares with respect to which Options designated as ISOs first become
exercisable by a Participant in any calendar year (under this Plan and any other
plan of the Company or any Affiliate) exceeds $100,000, such excess Options
shall be treated as Non-ISOs. For purposes of determining whether the $100,000
limit is exceeded, the Fair Market Value of the Shares subject to an ISO shall
be determined as of the Grant Date. In reducing the number of Options treated as
ISOs to meet the $100,000 limit, the most recently granted Options shall be
reduced first. In the event that Section 422 of the Code is amended to alter the
limitation set forth therein, the limitation of this Section 6(b) shall be
automatically adjusted accordingly.
     (c) Term of Options. Each Award Agreement shall specify a term at the end
of which the Option automatically expires, subject to earlier termination
provisions contained in Section 6(h) hereof; provided, that, the term of any
Option may not exceed ten years from the Grant Date. In the case of an ISO
granted to an Employee who is a Ten Percent Holder on the Grant Date, the term
of the ISO shall not exceed five years from the Grant Date.
 

2   Adjusted effective March 27, 2006 to give effect to the Stock Split.

-4-



--------------------------------------------------------------------------------



 



     (d) Exercise Price. The exercise price of an Option shall be determined by
the Committee in its discretion and shall be set forth in the Award Agreement,
subject to the following special rules:
     (i) ISOs. If an ISO is granted to an Employee who on the Grant Date is a
Ten Percent Holder, the per Share exercise price shall not be less than 110% of
the Fair Market Value per Share on such Grant Date. If an ISO is granted to any
other Employee, the per Share exercise price shall not be less than 100% of the
Fair Market Value per Share on the Grant Date.
     (ii) Non-ISOs. The per Share exercise price for the Shares to be issued
pursuant to the exercise of a Non-ISO shall not be less than 100% of the Fair
Market Value per Share on the Grant Date.
     (e) Exercise of Option. The times, circumstances and conditions under which
an Option shall be exercisable shall be determined by the Committee in its sole
discretion and set forth in the Award Agreement. The Committee shall have the
discretion to determine whether and to what extent the vesting of Options shall
be tolled during any unpaid leave of absence; provided, however, that in the
absence of such determination, vesting of Options shall be tolled during any
such leave approved by the Company.
     (f) Minimum Exercise Requirements. An Option may not be exercised for a
fraction of a Share. The Committee may require in an Award Agreement that an
Option be exercised as to a minimum number of Shares, provided that such
requirement shall not prevent a Participant from purchasing the full number of
Shares as to which the Option is then exercisable.
     (g) Methods of Exercise. Prior to its expiration pursuant to the terms of
the applicable Award Agreement, each Option may be exercised, in whole or in
part (provided that the Company shall not be required to issue fractional
shares), by delivery of written notice of exercise to the secretary of the
Company accompanied by the full exercise price of the Shares being purchased. In
the case of an ISO, the Committee shall determine the acceptable methods of
payment on the Grant Date and it shall be included in the applicable Award
Agreement. The methods of payment that the Committee may in its discretion
accept or commit to accept in an Award Agreement include:
     (i) cash or check payable to the Company (in U.S. dollars);
     (ii) other Shares that (A) are owned by the Participant who is purchasing
Shares pursuant to an Option, (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which the
Option is being exercised, (C) were not acquired by such Participant pursuant to
the exercise of an Option, unless such Shares have been owned by such
Participant for at least six months or such other longer period as the Committee
may determine, (D) are all, at the time of such surrender, free and clear of any
and all claims, pledges, liens and encumbrances, or any restrictions which would
in any manner restrict the transfer of such shares to or by the Company (other
than such restrictions as may have existed prior to an issuance of such Shares
by the Company to such Participant), and (E) are duly endorsed for transfer to
the Company;
     (iii) a cashless exercise program that the Committee may approve, from time
to time in its discretion, pursuant to which a Participant may concurrently
provide irrevocable

-5-



--------------------------------------------------------------------------------



 



instructions (A) to such Participant’s broker or dealer to effect the immediate
sale of the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the exercise price
of the Option plus all applicable taxes required to be withheld by the Company
by reason of such exercise and (B) to the Company to deliver the certificates
for the purchased Shares directly to such broker or dealer in order to complete
the sale; or
     (iv) any combination of the foregoing methods of payment.
     The Company shall not be required to deliver Shares pursuant to the
exercise of an Option until payment of the full exercise price therefore is
received by the Company.
     (h) Termination of Continuous Service. The Committee may establish and set
forth in the applicable Award Agreement the terms and conditions on which an
Option shall remain exercisable, if at all, following termination of a
Participant’s Continuous Service. The Committee may waive or modify these
provisions at any time. To the extent that a Participant is not entitled to
exercise an Option at the date of his or her termination of Continuous Service,
or if the Participant (or other person entitled to exercise the Option) does not
exercise the Option to the extent so entitled within the time specified in the
Award Agreement or below (as applicable), the Option shall terminate and the
Shares underlying the unexercised portion of the Option shall revert to the Plan
and become available for future Awards. In no event may any Option be exercised
after the expiration of the Option term as set forth in the Award Agreement.
     (i) General Terms of Award Agreements. The following provisions shall apply
to the extent an Award Agreement does not specify the terms and conditions upon
which an Option shall terminate when there is a termination of a Participant’s
Continuous Service:
     (i) Termination other than Upon Disability or Death or for Cause. In the
event of termination of a Participant’s Continuous Service (other than as a
result of Participant’s death, disability, retirement or termination for Cause),
the Participant shall have the right to exercise an Option at any time within
90 days following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.
     (ii) Disability. In the event of termination of a Participant’s Continuous
Service as a result of being Disabled, the Participant shall have the right to
exercise an Option at any time within one year following such termination to the
extent the Participant was entitled to exercise such Option at the date of such
termination.
     (iii) Retirement. In the event of termination of a Participant’s Continuous
Service as a result of Participant’s retirement, the Participant shall have the
right to exercise the Option at any time within six months following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.
     (iv) Death. In the event of the death of a Participant during the period of
Continuous Service since the Grant Date of an Option, or within thirty days
following termination of the Participant’s Continuous Service, the Option may be
exercised, at any time within one year following the date of the Participant’s
death, by the Participant’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but

-6-



--------------------------------------------------------------------------------



 



only to the extent the right to exercise the Option had vested at the date of
death or, if earlier, the date the Participant’s Continuous Service terminated.
     (v) Cause. If the Committee determines that a Participant’s Continuous
Service terminated due to Cause, the Participant shall immediately forfeit the
right to exercise any Option, and it shall be considered immediately null and
void.
     (vi) Buyout Provisions. The Committee may at any time offer to buy out an
Option, in exchange for a payment in cash or Shares, based on such terms and
conditions as the Committee shall establish and communicate to the Participant
at the time that such offer is made. In addition, if the Fair Market Value for
Shares subject to an Option is more than 33% below their exercise price for more
than 30 consecutive business days, the Committee may unilaterally terminate and
cancel the Option either (i) by paying the Participant, in cash or Shares, an
amount not less than the Black-Scholes value of the vested portion of the
Option, or (ii) by irrevocably committing to grant a new Option, on a designated
date more than six months after such termination and cancellation of such Option
(but only if the Participant’s Continuous Service has not terminated prior to
such designated date), on substantially the same terms as the cancelled Option,
provided that the per Share exercise price for the new Option shall equal the
per Share Fair Market Value of a Share on the date the new grant occurs.
     (vii) Adjustment for Section 409A of the Code. In the event an Option is
granted with an Exercise Price that is below Fair Market Value on the Grant
Date, subject to Section 11(e) below, the Option shall be subject to any terms
and conditions that the Committee may in its sole discretion determine in an
Award Agreement to be necessary to avoid the income tax penalties set forth
under Section 409A of the Code.
7. Share Appreciate Rights (SARs)
     (a) Grants. The Committee may in its discretion grant Share Appreciation
Rights to any Eligible Person, in any of the following forms:
     (i) SARs related to Options. The Committee may grant SARs either
concurrently with the grant of an Option or with respect to an outstanding
Option, in which case the SAR shall extend to all or a portion of the Shares
covered by the related Option. An SAR shall entitle the Participant who holds
the related Option, upon exercise of the SAR and surrender of the related
Option, or portion thereof, to the extent the SAR and related Option each were
previously unexercised, to receive payment of an amount determined pursuant to
Section 7(e) below. Any SAR granted in connection with an ISO will contain such
terms as may be required to comply with the provisions of Section 422 of the
Code and the regulations promulgated thereunder.
     (ii) SARs Independent of Options. The Committee may grant SARs which are
independent of any Option subject to such conditions as the Committee may in its
discretion determine, which conditions will be set forth in the applicable Award
Agreement.
     (iii) Limited SARs. The Committee may grant SARs exercisable only upon or
in respect of a Change in Control or any other specified event, and such limited
SARs may

-7-



--------------------------------------------------------------------------------



 



relate to or operate in tandem or combination with or substitution for Options
or other SARs, or on a stand-alone basis, and may be payable in cash or Shares
based on the spread between the exercise price of the SAR, and (A) a price based
upon or equal to the Fair Market Value of the Shares during a specified period,
at a specified time within a specified period before, after or including the
date of such event, or (B) a price related to consideration payable to Company’s
shareholders generally in connection with the event.
     (b) Exercise Price. The per Share exercise price of an SAR shall be
determined in the sole discretion of the Committee, shall be set forth in the
applicable Award Agreement, and shall be no less than 100% of the Fair Market
Value of one Share. The exercise price of an SAR related to an Option shall be
the same as the exercise price of the related Option. The exercise price of an
SAR shall be subject to the special rules on pricing contained in paragraphs
(iii) and (iv) of Section 6(d) hereof.
     (c) Exercise of SARs. Unless the Award Agreement otherwise provides, an SAR
related to an Option will be exercisable at such time or times, and to the
extent, that the related Option will be exercisable. An SAR may not have a term
exceeding ten years from its Grant Date. An SAR granted independently of any
other Award will be exercisable pursuant to the terms of the Award Agreement.
Whether an SAR is related to an Option or is granted independently, the SAR may
only be exercised when the Fair Market Value of the Shares underlying the SAR
exceeds the exercise price of the SAR.
     (d) Effect on Available Shares. To the extent that an SAR is exercised,
only the actual number of delivered Shares (if any) will be charged against the
maximum number of Shares that may be delivered pursuant to Awards under this
Plan. The number of Shares subject to the SAR and the related Option of the
Participant will, however, be reduced by the number of underlying Shares as to
which the exercise relates, unless the Award Agreement otherwise provides.
     (e) Payment. Upon exercise of an SAR related to an Option and the attendant
surrender of an exercisable portion of any related Award, the Participant will
be entitled to receive payment of an amount determined by multiplying —
     (i) the excess of the Fair Market Value of a Share on the date of exercise
of the SAR over the exercise price per Share of the SAR, by
     (ii) the number of Shares with respect to which the SAR has been exercised.
     Notwithstanding the foregoing, an SAR granted independently of an Option
(i) may limit the amount payable to the Participant to a percentage, specified
in the Award Agreement but not exceeding one-hundred percent (100%), of the
amount determined pursuant to the preceding sentence, and (ii) shall be subject
to any payment or other restrictions that the Committee may at any time impose
in order to conform with Section 409A of the Code.
     (f) Form and Terms of Payment. Subject to Applicable Law, the Committee
may, in its sole discretion, settle the amount determined under Section 7(e)
above solely in cash, solely in Shares (valued at their Fair Market Value on the
date of exercise of the SAR), or partly in cash and partly in Shares. In any
event, cash shall be paid in lieu of fractional Shares. Absent a contrary
determination by the Committee, all SARs shall be settled in cash as soon as
practicable after exercise.

-8-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Committee may, in an Award Agreement,
determine the maximum amount of cash or Shares or combination thereof that may
be delivered upon exercise of an SAR.
     (g) Termination of Employment or Consulting Relationship. The Committee
shall establish and set forth in the applicable Award Agreement the terms and
conditions on which an SAR shall remain exercisable, if at all, following
termination of a Participant’s Continuous Service. The provisions of Section
6(h) above shall apply to the extent an Award Agreement does not specify the
terms and conditions upon which an SAR shall terminate when there is a
termination of a Participant’s Continuous Service.
     (h) Repricing and Buy-out. The Committee has the same discretion to reprice
and to buy-out SARs as it has to take such actions with respect to Options.
8. Restricted Shares and Restricted Share Units
     (a) Grants. The Committee may in its discretion grant restricted shares
(“Restricted Shares”) to any Eligible Person and shall evidence such grant in an
Award Agreement that is delivered to the Participant which sets forth the number
of Restricted Shares, the purchase price for such Restricted Shares (if any) and
the terms upon which the Restricted Shares may become vested. In addition, the
Company may in its discretion grant the right to receive Shares after certain
vesting requirements are met (“Restricted Share Units”) to any Eligible Person
and shall evidence such grant in an Award Agreement that is delivered to the
Participant which sets forth the number of Shares that the Participant shall be
entitled to receive upon vesting and the terms upon which the Shares subject to
a Restricted Share Unit may become vested. The Committee may condition any Award
of Restricted Shares or Restricted Share Units to a Participant on receiving
from the Participant such further assurances and documents as the Committee may
require to enforce the restrictions.
     (b) Vesting and Forfeiture. The Committee shall set forth in an Award
Agreement granting Restricted Shares or Restricted Share Units, the terms and
conditions under which the Participant’s interest in the Restricted Shares or
the Shares subject to Restricted Share Units will become vested. Except as set
forth in the applicable Award Agreement or the Committee otherwise determines,
upon termination of a Participant’s Continuous Service for any reason, the
Participant shall forfeit his or her Restricted Shares and Restricted Share
Units; provided that if a Participant purchases the Restricted Shares and
forfeits them for any reason, the Company shall return the purchase price to the
Participant only if and to the extent set forth in an Award Agreement.
     (c) Issuance of Restricted Shares Prior to Vesting. The Company shall issue
stock certificates that evidence Restricted Shares pending the lapse of
applicable restrictions, and that bear a legend making appropriate reference to
such restrictions. Except as set forth in the applicable Award Agreement or the
Committee otherwise determines, the Company or a third party that the Company
designates shall hold such Restricted Shares and any dividends that accrue with
respect to Restricted Shares pursuant to Section 8(e) below.
     (d) Issuance of Shares upon Vesting. As soon as practicable after vesting
of a Participant’s Restricted Shares (or Shares underlying Restricted Share
Units) and the Participant’s satisfaction of applicable tax withholding
requirements, but no later than the 15th day of the third month following the
calendar year in which the Participant becomes vested in an Award, the Company
shall release to

-9-



--------------------------------------------------------------------------------



 



the Participant, free from the vesting restrictions, one Share for each vested
Restricted Share (or issue one Share free of the vesting restriction for each
vested Restricted Share Unit), unless an Award Agreement provides otherwise. No
fractional shares shall be distributed, and cash shall be paid in lieu thereof.
     (e) Dividends Payable on Vesting. Whenever Shares are released to a
Participant or duly-authorized transferee pursuant to Section 8(d) above
pursuant to the vesting of Restricted Shares or the Shares underlying Restricted
Share Units are issued to a Participant pursuant to Section 8(d) above, such
Participant or duly-authorized transferee shall also be entitled to receive,
with respect to each Share released or issued, an amount equal to any cash
dividends (plus simple interest at a rate of five percent per annum or such
other reasonable rate as the Committee may determine and establish in an Award
Agreement) and a number of Shares equal to any stock dividends which were
declared and paid to the holders of Shares between the Grant Date and the date
such Share is released from the vesting restrictions in the case of Restricted
Shares or issued in the case of Restricted Share Units. Notwithstanding the
foregoing, the Committee may provide in an Award Agreement that some or all of
such dividends (plus any interest thereon) may not be paid at all, or may be
paid on a date or dates later than those determined in accordance with the
preceding sentence or may otherwise be subject to such restrictions, limitations
and conditions as provided in the applicable Award Agreement.
     (f) Section 83(b) Elections. A Participant may make an election under
Section 83(b) of the Code (the “Section 83(b) Election”) with respect to
Restricted Shares. If a Participant who has received Restricted Share Units
provides the Committee with written notice of his or her intention to make a
Section 83(b) Election with respect to the Shares subject to such Restricted
Share Units, the Committee may in its discretion convert the Participant’s
Restricted Share Units into Restricted Shares, on a one-for-one basis, in full
satisfaction of the Participant’s Restricted Share Unit Award. The Participant
may then make a Section 83(b) Election with respect to those Restricted Shares.
Shares with respect to which a Participant makes a Section 83(b) Election shall
not be eligible for deferral pursuant to Section 9 below.
     (g) Deferral Elections. At any time within the thirty-day period (or other
shorter or longer period that the Committee selects in its sole discretion) in
which a Participant who is a member of a select group of management or highly
compensated employees (within the meaning of ERISA) receives an Award of either
Restricted Shares or Restricted Share Units that has a vesting condition tied to
the Participant’s Continuous Service, the Committee may permit the Participant
to irrevocably elect, on a form provided by and acceptable to the Committee, to
defer the receipt of all or a percentage of the Shares that would otherwise be
transferred to the Participant upon the vesting of such Award, provided the
election is made at least 12 months in advance of the earliest date that the
Restricted Shares or Restricted Share Units may vest.
9. Deferred Share Units
     (a) Elections to Defer. The Committee may permit any Eligible Person who is
a Director, Consultant or member of a select group of management or highly
compensated employees (within the meaning of ERISA) to irrevocably elect, on a
form provided by and acceptable to the Committee (the “Election Form”), to
forego the receipt of cash or other compensation (including the Shares
deliverable pursuant to any Award other than Restricted Shares for which a
Section 83(b) Election has been made), and in lieu thereof to have the Company
credit to an internal Plan account (the

-10-



--------------------------------------------------------------------------------



 



“Account”) a number of deferred share units (“Deferred Share Units”) having a
Fair Market Value equal to the Shares and other compensation deferred. These
credits will be made at the end of each calendar month during which compensation
is deferred. In general, subject to Section 8(g) regarding deferral of
Restricted Shares and Restricted Share Units and to Section 10(d) regarding
deferral of Performance Awards, Election Forms must be submitted to the
Committee no later than December 31st of the calendar year preceding the
calendar year in which the Eligible Person first performs the services that are
attributable to the compensation being deferred. Notwithstanding the foregoing,
any Eligible Person who first becomes eligible to defer compensation under the
Plan and is not eligible to defer or otherwise accrue an amount of deferred
compensation under any other plan or arrangement that (i) is maintained by the
Company or any Affiliate that would be considered a single employer with the
Company pursuant to Code Sections 414(b) or 414(c) and (ii) constitutes a single
plan under Treas. Reg. § 1.409A-1(c)(2)(A), may submit his or her Election Form
to the Committee no later than 30 days after the date the Eligible Person first
becomes eligible to defer compensation under the Plan; provided, however, the
Election Form may only relate to compensation that is to be paid for services
performed after the date the Election Form is submitted to the Committee. The
Committee may reject any Election Form that it determines in its sole discretion
does not satisfy the requirements of this paragraph. The Committee may
unilaterally make awards in the form of Deferred Share Units, regardless of
whether or not the Participant forgoes other compensation.
     (b) Vesting. Deferred Share Units shall be 100% vested at all times.
     (c) Issuances of Shares. The Company shall provide a Participant with one
Share for each Deferred Share Unit in five substantially equal annual
installments that are issued before the last day of each of the five calendar
years that end after the date on which the Participant incurs a Separation from
Service, unless —
     (i) the Participant has properly elected a different form of distribution,
on a form approved by the Committee, that permits the Participant to select any
combination of a lump sum and annual installments that are triggered by the
distribution event on the Election Form, and
     (ii) the Company received the Participant’s distribution Election Form on
or before the time the Participant elects to defer the receipt of cash or other
compensation pursuant to Section 9(a), provided that (subject to any prospective
changes that the Committee communicates in writing to a Participant), the
Participant may change such election through any subsequent election that (i) is
effective on or after the first day of the thirteenth month after the election
is made, (ii) is made at least twelve months before the date that distributions
pursuant to the Participant’s initial election would have commenced, and (iii)
defers the commencement of distributions (other than distributions on account of
death, Disability, or unforeseeable emergency within the meaning of Code
Section 409A(a)(2)(B)(ii)) by at least five years from the originally scheduled
commencement date.
     Fractional shares shall not be issued, and instead shall be paid out in
cash.
     (d) Crediting of Dividends. Whenever Shares are issued to a Participant
pursuant to Section 9(c) above, such Participant shall also be entitled to
receive, with respect to each Share issued, a cash amount equal to any cash
dividends (plus simple interest at a rate of five percent per annum, or such

-11-



--------------------------------------------------------------------------------



 



other reasonable rate as the Committee may determine in an Award Agreement), and
a number of Shares equal to any stock dividends which were declared and paid to
the holders of Shares between the Grant Date and the date such Share is issued.
     (e) Emergency Withdrawals. In the event a Participant suffers an
unforeseeable emergency within the contemplation of this Section and
Section 409A(a)(2)(B)(ii) of the Code, the Participant may apply to the Company
for an immediate distribution of all or a portion of the Participant’s Deferred
Share Units. An unforeseeable emergency is a severe financial hardship resulting
from an illness or accident of the Participant, the Participant’s spouse, or a
dependent (within the meaning of Section 152(a) of the Code, without regard to
Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant, casualty loss of
the Participant’s property, or other similar extraordinary and unforeseeable
conditions beyond the control of the Participant. Examples of purposes which are
not considered unforeseeable emergencies include post-secondary school expenses
or the desire to purchase a residence. In no event will a distribution be made
to the extent the unforeseeable emergency could be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets to the extent such liquidation would not itself cause a
severe financial hardship, or by cessation of deferrals under this Plan or any
other deferred compensation plan. The amount of any distribution hereunder shall
be limited to the amount necessary to relieve the Participant’s unforeseeable
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution. The Committee shall determine whether a Participant has a
qualifying unforeseeable emergency and the amount which qualifies for
distribution, if any. The Committee may require evidence of the purpose and
amount of the need, and may establish such application or other procedures as it
deems appropriate.
     (f) Unsecured Rights to Deferred Compensation. A Participant’s right to
Deferred Share Units shall at all times constitute an unsecured promise of the
Company to pay benefits as they come due. The right of the Participant or the
Participant’s duly-authorized transferee to receive benefits hereunder shall be
solely an unsecured claim against the general assets of the Company. Neither the
Participant nor the Participant’s duly-authorized transferee shall have any
claim against or rights in any specific assets, shares, or other funds of the
Company.
10. Performance Awards
     (a) Performance Units. The Committee may in its discretion grant
Performance Units to any Eligible Person and shall evidence such grant in an
Award Agreement which sets forth the terms and conditions of the Award. A
Performance Unit is an Award which is based on the achievement of specific goals
with respect to the Company or any Affiliate or individual performance of the
Participant, or a combination thereof, over a specified period of time. The
maximum Performance Unit compensation that may be paid to any one Participant
with respect to any one Performance Period (hereinafter defined) shall be
600,0003 Shares and $1,000,000 in cash.
     (b) Performance Compensation Awards. The Committee may, at the time of
grant of a Performance Unit, designate such Award as a “Performance Compensation
Award” in order that such Award constitutes qualified “performance-based
compensation” under Code Section 162(m)(4) and associated tax regulations and
rulings, in which event the Committee shall have the power to grant such
Performance Compensation Award upon terms and conditions that qualify it as
qualified
 

3   Adjusted effective March 27, 2006 to give effect to the Stock Split.

-12-



--------------------------------------------------------------------------------



 



“performance-based compensation” within the meaning of Code Section 162(m)(4).
With respect to each such Performance Compensation Award, the Committee shall
establish, in writing within the time required under Code Section 162(m), a
“Performance Period,” “Performance Measure(s)”, and “Performance Formula(e)”
(each such term being hereinafter defined). Once established for a Performance
Period, the Performance Measure(s) and Performance Formula(e) shall not be
amended or otherwise modified to the extent such amendment or modification would
cause the compensation payable pursuant to the Award to fail to constitute
qualified “performance-based compensation” under Code Section 162(m).
     A Participant shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that the Performance
Measure(s) for such Award are achieved and the Performance Formula(e) as applied
against such Performance Measure(s) determines that all or some portion of such
Participant’s Award has been earned for the Performance Period. As soon as
practicable after the close of each Performance Period, the Committee shall
review and certify in writing whether, and to what extent, the Performance
Measure(s) for the Performance Period have been achieved and, if so, determine
and certify in writing the amount of the Performance Compensation Award to be
paid to the Participant and, in so doing, may use negative discretion to
decrease, but not increase, the amount of the Award otherwise payable to the
Participant based upon such performance. The maximum Performance Compensation
Award for any one Participant for any one Performance Period shall be 600,0004
Shares and $1,000,000 in cash.
     (c) Definitions.
     (i) “Performance Formula” means, for a Performance Period, one or more
objective formulas or standards established by the Committee in writing within
ninety days of the beginning of the Performance Period and when satisfaction of
the performance goals is substantially uncertain to occur for purposes of
determining whether or the extent to which an Award has been earned based on the
level of performance attained or to be attained with respect to one or more
Performance Measure(s). Performance Formulae may vary from Performance Period to
Performance Period and from Participant to Participant and may be established on
a stand-alone basis, in tandem or in the alternative.
     (ii) “Performance Measure” means one or more of the following selected by
the Committee to measure Company, Affiliate, and/or business unit performance
for a Performance Period, whether in absolute or relative terms (including,
without limitation, terms relative to a peer group or index): basic or diluted
earnings per share; sales or revenue; earnings before interest and taxes (in
total or on a per share basis); net income; returns on equity, assets, capital,
revenue or similar measure; economic value added; working capital; total
shareholder return; and product development, product market share, research,
licensing, litigation, human resources, information services, mergers,
acquisitions, sales of assets of Affiliates or business units. Each such measure
shall be to the extent applicable, determined in accordance with generally
accepted accounting principles as consistently applied by the Company (or such
other standard applied by the Committee) and, if so determined by the Committee,
and in the case of a Performance Compensation Award, to the extent permitted
under Code Section 162(m), adjusted to omit the effects of extraordinary items,
gain or loss on the disposal of a business segment, unusual or
 

4   Adjusted effective March 27, 2006 to give effect to the Stock Split.

-13-



--------------------------------------------------------------------------------



 



infrequently occurring events and transactions and cumulative effects of changes
in accounting principles. Performance Measures may vary from Performance Period
to Performance Period and from Participant to Participant, and may be
established on a stand-alone basis, in tandem or in the alternative.
     (iii) “Performance Period” means one or more periods of time (of not less
than one fiscal year of the Company), as the Committee may designate, over which
the attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.
     (d) Deferral Elections. At any time prior to the date that is both (i) at
least six months before the close of a Performance Period with respect to an
Award of either Performance Units or Performance Compensation and (ii) before
the Award’s performance conditions become readily ascertainable, the Committee
may permit a Participant who is a member of a select group of management or
highly compensated employees (within the meaning of the Code) and who has
remained a continuous employee of the Company from the date that the Performance
Formula of such Award were established to irrevocably elect, on a form provided
by and acceptable to the Committee, to defer the receipt of all or a percentage
of the cash or Shares that would otherwise be transferred to the Participant
upon the vesting of such Award. If the Participant makes this election, the cash
or Shares subject to the election, and any associated interest and dividends,
shall be credited to an account established pursuant to Section 9 hereof on the
date such cash or Shares would otherwise have been released or issued to the
Participant pursuant to Section 10(a) or Section 10(b) above.
11. Taxes
     (a) General. As a condition to the issuance or distribution of Shares
pursuant to the Plan, the Participant (or in the case of the Participant’s
death, the person who succeeds to the Participant’s rights) shall make such
arrangements as the Company may require for the satisfaction of any applicable
federal, state, local or foreign withholding tax obligations that may arise in
connection with the Award and the issuance of Shares. The Company shall not be
required to issue any Shares until such obligations are satisfied. If the
Committee allows the withholding or surrender of Shares to satisfy a
Participant’s tax withholding obligations, the Committee shall not allow Shares
to be withheld in an amount that exceeds the minimum statutory withholding rates
for applicable tax purposes, including payroll taxes.
     (b) Default Rule for Employees. In the absence of any other arrangement, an
Employee shall be deemed to have directed the Company to withhold or collect
from his or her cash compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of
the exercise of an Award.
     (c) Special Rules. In the case of a Participant other than an Employee (or
in the case of an Employee where the next payroll payment is not sufficient to
satisfy such tax obligations, with respect to any remaining tax obligations), in
the absence of any other arrangement and to the extent permitted under the
Applicable Law, the Participant shall be deemed to have elected to have the
Company withhold from the Shares or cash to be issued pursuant to an Award that
number of Shares having a Fair Market Value determined as of the applicable Tax
Date (as defined below) equal to the amount required to be withheld. For
purposes of this Section 11, the Fair Market Value

-14-



--------------------------------------------------------------------------------



 



of the Shares to be withheld shall be determined on the date that the amount of
tax to be withheld is to be determined under the Applicable Law (the “Tax
Date”).
     (d) Surrender of Shares. If permitted by the Committee, in its discretion,
a Participant may satisfy the minimum statutory tax withholding and employment
tax obligations associated with an Award by surrendering Shares to the Company
(including Shares that would otherwise be issued pursuant to the Award) that
have a Fair Market Value determined as of the applicable Tax Date equal to the
amount required to be withheld. In the case of Shares previously acquired from
the Company that are surrendered under this Section 11, such Shares must have
been owned by the Participant for more than six months on the date of surrender
(or such longer period of time the Company may in its discretion require).
     (e) Income Taxes and Deferred Compensation. Participants are solely
responsible and liable for the satisfaction of any federal state, province, or
local taxes that may arise in connection with Awards (including, for
Participants subject to taxation in the United States, any taxes arising under
Section 409A of the Code, except to the extent otherwise specifically provided
in a written agreement with the Company). Neither the Company nor any of its
employees, officers, directors, or service providers shall have any obligation
whatsoever to pay such taxes, to prevent Participants from incurring them, or to
mitigate or protect Participants from any such tax liabilities. Notwithstanding
anything in this Plan to the contrary, if any amounts that become due under this
Plan as a result of a Participant’s termination of Continuous Service constitute
“nonqualified deferred compensation” within the meaning of Section 409A, payment
of such amounts shall not commence until the Participant incurs a Separation
from Service. If, at the time of such Participant’s Separation from Service, the
Participant is a “specified employee” (under Code Section 409A), any amount that
constitutes “nonqualified deferred compensation” within the meaning of Code
Section 409A that becomes payable to the Participant on account of the
Participant’s Separation from Service (including any amounts payable pursuant to
the preceding sentence) will not be paid until after the end of the sixth
calendar month beginning after the Participant’s Separation from Service (the
“409A Suspension Period”). Within 14 calendar days after the end of the 409A
Suspension Period, the Participant shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence, together with
interest on them for the period of delay at a rate not less than the average
prime interest rate published in the Wall Street Journal on any day chosen by
the Board during that period. Thereafter, the Participant shall receive any
remaining benefits as if there had not been an earlier delay.
12. Non-Transferability of Awards
     (a) General. Except as set forth in this Section 12, or as otherwise
approved by the Committee for a select group of management or highly compensated
Employees, Awards may not be sold, pledged, assigned, hypothecated, transferred
or disposed of in any manner other than by will or by the laws of descent or
distribution. The designation of a beneficiary by a Participant will not
constitute a transfer. An Award may be exercised, during the lifetime of the
holder of an Award, only by such holder, the duly-authorized legal
representative of a Participant who is Disabled, or a transferee permitted by
this Section 12.
     (b) Limited Transferability Rights. Notwithstanding anything else in this
Section 12, the Committee may in its discretion provide that an Award may be
transferred by instrument to an inter vivos or testamentary trust (or other
entity) in which the Award is to be passed to beneficiaries upon

-15-



--------------------------------------------------------------------------------



 



the death of the trustor (settlor), or by gift to charitable institutions, the
Participant’s “Immediate Family” (as defined below), on such terms and
conditions as the Committee deems appropriate. “Immediate Family” means any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.
13. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions
     (a) Changes in Capitalization. The Committee shall equitably adjust the
number of Shares covered by each outstanding Award, and the number of Shares
that have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the price per Share covered by
each such outstanding Award, to reflect any increase or decrease in the number
of issued Shares resulting from a stock-split, reverse stock-split, stock
dividend, combination, recapitalization or reclassification of the Shares;
merger, consolidation, or change in form of organization; or any other increase
or decrease in the number of issued Shares effected without receipt of
consideration by the Company. In the event of any such transaction or event, the
Committee may provide in substitution for any or all outstanding Options under
the Plan such alternative consideration (including securities of any surviving
entity) as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
Options so replaced. In any case, such substitution of securities shall not
require the consent of any person who is granted Options pursuant to the Plan.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be required to be made
with respect to, the number or price of Shares subject to any Award.
     (b) Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company other than as part of a Change of Control, each Award
will terminate immediately prior to the consummation of such action, subject to
the ability of the Board to exercise any discretion authorized in the case of a
Change in Control.
     (c) Change in Control. In the event of a Change in Control, each
outstanding Award shall be assumed or a substantially equivalent award shall be
substituted by the surviving or successor corporation or a parent or subsidiary
of such surviving or successor corporation (the “Successor Corporation”) upon
the consummation of the transaction; provided, however, that to the extent
outstanding Awards are neither being assumed nor replaced with substantially
equivalent Awards by the Successor Corporation, the Board shall have the
discretion and authority, with respect to such Awards:
     (i) to provide that the vesting of such Awards shall accelerate so that
Awards shall vest (and, to the extent applicable, become exercisable) as to the
Shares that otherwise would have been unvested, and provide that any repurchase
right of the Company with respect to Shares issued upon exercise of an Award
shall lapse as to the Shares subject to such repurchase right;
     (ii) that the Company or Successor Corporation shall pay cash or other
consideration to Participants in exchange for the satisfaction and cancellation
of outstanding Awards; and

-16-



--------------------------------------------------------------------------------



 



     (iii) to make such other modifications, adjustments or amendments to
outstanding Awards or this Plan as the Committee deems necessary or appropriate,
including terminating Awards upon consummation of a transaction or upon the
occurrence of any other event.
     Notwithstanding the above, in the event a Participant holding an Award
assumed or substituted by the Successor Corporation in a Change in Control is
Involuntarily Terminated by the Successor Corporation in connection with, or
within 12 months following consummation of, the Change in Control, then any
assumed or substituted Award held by the terminated Participant at the time of
termination shall accelerate and become fully vested (and exercisable in full in
the case of Options and SARs), and any repurchase right applicable to any Shares
shall lapse in full, unless an Award Agreement provides for a more restrictive
acceleration or vesting schedule or more restrictive limitations on the lapse of
repurchase rights or otherwise places additional restrictions, limitations and
conditions on an Award. The acceleration of vesting and lapse of repurchase
rights provided for in the previous sentence shall occur immediately prior to
the effective date of the Participant’s termination, unless an Award Agreement
provides otherwise.
     For purposes of this Section 13(c), an Award shall be considered assumed,
without limitation, if each holder of an Award would be entitled to receive upon
exercise of the Award the same number and kind of Shares or other property, cash
or securities as such holder would have been entitled to receive upon the
consummation of the transaction if the holder had been, immediately prior to
such consummation, the holder of the number of Shares covered by the Award at
such time (after giving effect to any adjustments in the number of Shares
covered by the Award as provided for in this Section 13); provided that if such
consideration received in the transaction is not solely common stock of the
Successor Corporation, the Board may, with the consent of the Successor
Corporation, provide for the consideration to be received upon exercise of the
award to be solely common stock of the Successor Corporation equal to the Fair
Market Value of the per Share consideration received by holders of Shares in the
transaction.
     (d) Certain Distributions. In the event of any distribution to the
Company’s shareholders of securities of any other entity or other assets (other
than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Committee may, in its discretion,
appropriately adjust the price per Shares covered by each outstanding Award to
reflect the effect of such distribution.
14. Time of Granting Awards. The date of grant (“Grant Date”) of an Award shall
be the date on which the Committee makes the determination granting such Award
or such other date as is determined by the Committee, provided that in the case
of an ISO, the Grant Date shall be the later of the date on which the Committee
makes the determination granting such ISO or the date of commencement of the
Participant’s employment relationship with the Company.
15. Modification of Awards and Substitution of Options.
     (a) Modification, Extension, and Renewal of Awards. Within the limitations
of the Plan, the Committee may modify an Award, accelerate the rate at which an
Option or SAR may be exercised (including without limitation permitting an
Option or SAR to be exercised in full without regard to the installment or
vesting provisions of the applicable Award Agreement or whether the Option or
SAR is at the time exercisable, to the extent it has not previously been
exercised), accelerate the

-17-



--------------------------------------------------------------------------------



 



vesting of any Award, extend or renew outstanding Awards, or accept the
cancellation of outstanding Awards to the extent not previously exercised either
for the granting of new Awards or for other consideration in substitution or
replacement thereof, provided that such modification or acceleration shall
comply with Treas. Reg. §§ 1.409A-2(b) or 1.409A-3(j), if applicable. The
foregoing notwithstanding, no modification of an outstanding Award shall
materially and adversely affect such Participant’s rights thereunder, unless
either the Participant provides written consent or there is an express Plan
provision permitting the Committee to unilaterally make the modification.
     (b) Substitution of Options. Notwithstanding any inconsistent provisions or
limits under the Plan, in the event the Company or an Affiliate acquires
(whether by purchase, merger or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Section 424 of the
Code, the Committee may, in accordance with the provisions of that Section,
substitute Options for options under the plan of the acquired company provided
(i) the excess of the aggregate fair market value of the shares subject to an
option immediately after the substitution over the aggregate option price of
such shares is not more than the similar excess immediately before such
substitution and (ii) the new Option does not give persons additional benefits,
including any extension of the exercise period.
16. Term of Plan. The Plan shall continue in effect for a term of ten years from
its effective date as determined under Section 20 below, unless the Plan is
sooner terminated under Section 17 below.
17. Amendment and Termination of the Plan.
     (a) Authority to Amend or Terminate. Subject to Applicable Laws, the Board
may from time to time amend, alter, suspend, discontinue, or terminate the Plan.
     (b) Effect of Amendment or Termination. No amendment, suspension, or
termination of the Plan shall materially and adversely affect Awards already
granted unless either it relates to an adjustment pursuant to Section 13 above,
or it is otherwise mutually agreed between the Participant and the Committee,
which agreement must be in writing and signed by the Participant and the
Company. Notwithstanding the foregoing, the Committee may amend the Plan to
eliminate provisions which are no longer necessary as a result of changes in tax
or securities laws or regulations, or in the interpretation thereof.
     (c) Code Section 409A. Notwithstanding the foregoing provisions of this
Section 17, with respect to any Award that constitutes “nonqualified deferred
compensation” within the meaning of Code Section 409A, termination of the Plan
shall not result in an acceleration or deferral of income taxation except to the
extent permissible within Code Section 409A’s rules and regulations relating to
plan terminations.

-18-



--------------------------------------------------------------------------------



 



18. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the Applicable Law, with such compliance determined by the
Company in consultation with its legal counsel.
19. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
20. Effective Date. This Plan shall become effective on the date of its approval
by the Board (which occurred on January 23, 2004), provided that this Plan shall
be submitted to the Company’s shareholders for approval, and if not so approved
within one year from the date of approval by the Board, this Plan and any Awards
shall be null, void, and of no force and effect. Awards granted under this Plan
before approval of this Plan by the shareholders (which occurred on February 27,
2004) shall be granted subject to such approval and no Shares shall be
distributed before such approval.
21. Controlling Law. All disputes relating to or arising from the Plan shall be
governed by the internal substantive laws (and not the laws of conflicts of
laws) of the British Virgin Islands, to the extent not preempted by United
States federal law. If any provision of this Plan is held by a court of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
shall continue to be fully effective.
22. Laws And Regulations.
     (a) U.S. Securities Laws. This Plan, the grant of Awards, and the exercise
of Options and SARs under this Plan, and the obligation of the Company to sell
or deliver any of its securities (including, without limitation, Options,
Restricted Shares, Restricted Share Units, Deferred Share Units, and Shares)
under this Plan shall be subject to all Applicable Law. In the event that the
Shares are not registered under the Securities Act of 1933, as amended (the
“Act”), or any applicable state securities laws prior to the delivery of such
Shares, the Company may require, as a condition to the issuance thereof, that
the persons to whom Shares are to be issued represent and warrant in writing to
the Company that such Shares are being acquired by him or her for investment for
his or her own account and not with a view to, for resale in connection with, or
with an intent of participating directly or indirectly in, any distribution of
such Shares within the meaning of the Act, and a legend to that effect may be
placed on the certificates representing the Shares.
     (b) Other Jurisdictions. To facilitate the making of any grant of an Award
under this Plan, the Committee may provide for such special terms for Awards to
Participants who are foreign nationals or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Company may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific requirements of local
laws and procedures of particular countries. Without limiting the foregoing, the
Company is specifically authorized to adopt rules and procedures regarding the
conversion of local currency, taxes, withholding procedures and handling of
stock certificates which vary with the customs and

-19-



--------------------------------------------------------------------------------



 



requirements of particular countries. The Company may adopt sub-plans and
establish escrow accounts and trusts as may be appropriate or applicable to
particular locations and countries.
23. No Shareholder Rights. Neither a Participant nor any transferee of a
Participant shall have any rights as a shareholder of the Company with respect
to any Shares underlying any Award until the date of entry of their name with
respect to such Shares in the Company’s Registry of Members in accordance with
the Company’s Memorandum and Articles of Association. Prior to the issuance of
Shares pursuant to an Award (as evidenced by the entry of the Participant’s name
with respect to such Shares in the Company’s Registry of Members in accordance
with the Company’s Memorandum and Articles of Association), a Participant shall
not have the right to vote or to receive dividends or any other rights as a
shareholder with respect to the Shares underlying the Award, notwithstanding its
exercise in the case of Options and SARs. No adjustment will be made for a
dividend or other right that is determined based on a record date prior to the
date the stock certificate is issued, except as otherwise specifically provided
for in this Plan.
24. No Employment Rights. The Plan shall not confer upon any Participant any
right to continue an employment, service or consulting relationship with the
Company, nor shall it affect in any way a Participant’s right or the Company’s
right to terminate the Participant’s employment, service, or consulting
relationship at any time, with or without Cause.

-20-



--------------------------------------------------------------------------------



 



UTi WORLDWIDE INC.
AMENDED AND RESTATED
2004 LONG-TERM INCENTIVE PLAN
 
Appendix A: Definitions
 
As used herein, the following definitions shall apply:
     “Affiliate” means any entity, including any “parent corporation” or
“subsidiary corporation” within the meaning of Section 424 of the Code, which
together with the Company is under common control within the meaning of
Section 414 of the Code.
     “Applicable Law” means the legal requirements relating to the
administration of options and share-based plans under applicable U.S. federal
and state laws, the Code, any applicable stock exchange rules or regulations,
and the applicable laws of any other country or jurisdiction where Awards are
granted, as such laws, rules, regulations and requirements shall be in place
from time to time.
     “Award” means any award made pursuant to the Plan, including awards made in
the form of an Option, an SAR, a Restricted Share, a Restricted Share Unit, a
Deferred Share Unit and a Performance Award, or any combination thereof, whether
alternative or cumulative, authorized by and granted under this Plan.
     “Award Agreement” means any written document setting forth the terms of an
Award that has been authorized by the Committee. The Committee shall determine
the form or forms of documents to be used, and may change them from time to time
for any reason, including different documents as may be appropriate or
applicable for particular locations and countries.
     “Board” means the Board of Directors of the Company.
     “Cause” for termination of a Participant’s Continuous Service will exist if
the Participant is terminated from employment or other service with the Company
or an Affiliate for any of the following reasons: (i) the Participant’s willful
failure substantially to perform his or her duties and responsibilities to the
Company or deliberate violation of a Company policy; (ii) the Participant’s
commission of any material act of fraud, embezzlement, dishonesty or any other
willful misconduct; (iii) material unauthorized use or disclosure by the
Participant of any proprietary information or trade secrets of the Company or
any other party to whom the Participant owes an obligation of nondisclosure as a
result of his or her relationship with the Company; or (iv) Participant’s
willful and material breach of any of his or her obligations under any written
agreement or covenant with the Company. The determination as to whether a
Participant is being terminated for Cause shall be made in good faith by the
Committee, and shall be final and binding on the Participant. The foregoing
definition does not in any way limit the Company’s ability to terminate a
Participant’s employment or consulting relationship at any time, and the term
“Company” will be interpreted herein to include any Affiliate or successor
thereto, if appropriate.

-21-



--------------------------------------------------------------------------------



 



     “Change in Control” shall be deemed to have occurred if:
     (i) a sale, transfer, or other disposition of all or substantially all of
the Company’s assets and properties is closed or consummated;
     (ii) any “person”, “entity” or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the Company or any
majority-owned subsidiary of the Company, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities that have the
right to vote in the election of directors generally, provided, however, that
the following shall not constitute a “Change in Control” of the Company:

  (a)   any acquisition directly from the Company or any subsidiary thereof
(excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities); or     (b)   any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any entity controlled
by the Company;

     (iii) during any period of two consecutive years during the term of this
Plan, individuals who at the beginning of such period constitute the Board cease
for any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period; or
     (iv) the Company is dissolved or liquidated or a merger, reorganization, or
consolidation involving the Company is closed or consummated, other than a
merger, reorganization, or consolidation in which holders of the combined voting
power of the Company’s then outstanding securities that have the right to vote
in the election of directors generally immediately prior to such transaction
own, either directly or indirectly, fifty percent (50%) or more of the combined
voting power of the securities entitled to vote in the election of directors
generally of the reorganized, merged or consolidated entity (or its parent
company) immediately following such transaction.
     “Code” means the U.S. Internal Revenue Code of 1986, as amended.
     “Committee” means one or more committees or subcommittees of the Board
appointed by the Board to administer the Plan in accordance with Section 4
above. With respect to any decision involving an Award intended to satisfy the
requirements of Section 162(m) of the Code, the Committee shall consist of two
or more Directors of the Company who are “outside directors” within the meaning
of Section 162(m) of the Code. With respect to any decision relating to a
Reporting Person, the Committee shall consist solely of two or more directors
who are disinterested within the meaning of Rule 16b-3.
     “Company” means UTi Worldwide, Inc. a British Virgin Islands corporation.

-22-



--------------------------------------------------------------------------------



 



     “Consultant” means any person, including an advisor, who is engaged by the
Company or any Affiliate to render services and is compensated for such
services.
     “Continuous Service” means the absence of any interruption or termination
of service as an Employee, Director, or Consultant. Continuous Service shall not
be considered interrupted in the case of: (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time;
(iv) changes in status from Director to advisory director or emeritus status; or
(iv) in the case of transfers between locations of the Company or between the
Company, its Affiliates or their respective successors. Changes in status
between service as an Employee, Director, and a Consultant will not constitute
an interruption of Continuous Service.
     “Deferred Share Units” mean Awards pursuant to Section 9 of the Plan.
     “Director” means a member of the Board, or a member of the board of
directors of an Affiliate.
     “Disabled” means a Participant who
     (a) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or
     (b) by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, received income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Company.
     “Eligible Person” means any Consultant, Director or Employee and includes
non-Employees to whom an offer of employment has been extended.
     “Employee” means any person whom the Company or any Affiliate classifies as
an employee (including an officer) for employment tax purposes. The payment by
the Company of a director’s fee to a Director shall not be sufficient to
constitute “employment” of such Director by the Company.
     “ERISA” means the Employee Income Retirement Security Act of 1974, as
amended.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means, as of any date (the “Determination Date”) means:
(i) the closing price of a Share on the New York Stock Exchange or the American
Stock Exchange (collectively, the “Exchange”), on the Determination Date, or, if
shares were not traded on the Determination Date, then on the nearest preceding
trading day during which a sale occurred; or (ii) if such stock is not traded on
the Exchange but is quoted on NASDAQ or a successor quotation system, (A) the
last sales price (if the stock is then listed as a National Market Issue under
The Nasdaq National Market System) or (B) the mean between the closing
representative bid and asked

-23-



--------------------------------------------------------------------------------



 



prices (in all other cases) for the stock on the Determination Date as reported
by NASDAQ or such successor quotation system; or (iii) if such stock is not
traded on the Exchange or quoted on NASDAQ but is otherwise traded in the
over-the-counter, the mean between the representative bid and asked prices on
the Determination Date; or (iv) if subsections (i)-(iii) do not apply, the fair
market value established in good faith by the Board.
     “Grant Date” has the meaning set forth in Section 14 of the Plan.
     “Incentive Share Option or ISO” hereinafter means an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code, as designated in the applicable Award Agreement.
     “Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control: (i) termination without Cause by the Company or an Affiliate or
successor thereto, as appropriate; or (ii) voluntary termination by the
Participant, if: (1) the Participant voluntarily terminates Continuous Service
within 60 days of one of the following conditions arising without the
Participant’s consent: (A) a material reduction in the Participant’s job
responsibilities, provided that neither a mere change in title alone nor
reassignment to a substantially similar position shall constitute a material
reduction in job responsibilities; (B) an involuntary relocation of the
Participant’s work site to a facility or location more than 25 miles from the
Participant’s principal work site at the time of the Change in Control; or (C) a
material reduction in Participant’s total compensation other than as part of an
reduction by the same percentage amount in the compensation of all other
similarly-situated Employees, Directors or Consultants; (2) the Participant
gives the Company or an Affiliate written notice of the existence of one or more
of the conditions listed in (A) through (C) within ten days of the initial
existence of the condition; and (3) the Company or Affiliate fails to cure such
condition within 30 days following receipt of such written notice by the
Participant.
     “Non-ISO” means an Option not intended to qualify as an ISO, as designated
in the applicable Award Agreement.
     “Option” means any stock option granted pursuant to Section 6 of the Plan.
     “Participant” means any holder of one or more Awards, or the Shares
issuable or issued upon exercise of such Awards, under the Plan.
     “Performance Awards” mean Performance Units and Performance Compensation
Awards granted pursuant to Section 10.
     “Performance Compensation Awards” mean Awards granted pursuant to Section
10(b) of the Plan.
     “Performance Unit” means Awards granted pursuant to Section 10(a) of the
Plan which may be paid in cash, in Shares, or such combination of cash and
Shares as the Committee in its sole discretion shall determine.
     “Plan” means this UTi Worldwide Inc. Amended and Restated 2004 Long-term
Incentive Plan.

-24-



--------------------------------------------------------------------------------



 



     “Reporting Person” means an officer, Director, or greater than ten percent
shareholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.
     “Restricted Shares” mean Shares subject to restrictions imposed pursuant to
Section 8 of the Plan.
     “Restricted Share Units” mean Awards pursuant to Section 8 of the Plan.
     “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.
     “SAR” or “Share Appreciation Right” means Awards granted pursuant to
Section 7 of the Plan.
     “Separation from Service” means a termination of the Participant’s
Continuous Service that constitutes a “separation from service” within the
meaning of Treasury Regulation §1.409A-1(h).
     “Share” means an ordinary voting share of the Company, as adjusted in
accordance with Section 13 of the Plan.
     “Ten Percent Holder” means a person who owns stock representing more than
ten percent of the combined voting power of all classes of stock of the Company
or any Affiliate.

-25-



--------------------------------------------------------------------------------



 



UTi WORLDWIDE INC.
AMENDED AND RESTATED
2004 LONG-TERM INCENTIVE PLAN
As approved by the Board of Directors on January 23, 2004 and by the
shareholders on February 27, 2004. As amended by the Board of Directors on
March 8, 2004, May 18, 2004, and September 19, 2005. As amended and restated by
the Board of Directors on March 6, 2006. As amended and restated by the Board of
Directors on December 8, 2007.

